Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 28, 30, 46 and 75 drawn to a variant RNA polymerase comprising a mutation relative to its wild type counterpart wherein said mutation causes a loop structure of said variant to undergo a conformational change to helix  structure as the variant transitions from an initiation complex to an elongation complex, classified in C12N 9/1241.
II. Claims 33-42, drawn to a method of producing RNA utilizing said RNA polymerase variant, classified in  C12Q 1/100.
III. Claims 43-45, drawn to nucleic acid encoding the variant of Group I, classified in C12P 19/34.
IV. Claim 47, drawn to an mRNA, classified in C12N 15/11.
V. Claim 49, drawn to a co-transcriptional capping method for RNA synthesis, utilizing the variant of Group I, classified in C12Q 1/100.
The inventions are independent or distinct, each from the other because:
The inventions of Groups I, III and IV are patentably distinct each from the other because each invention has separate and unrelated structure and function. 
Inventions I and II (or V) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different the product of Groups I may be used in an assay method which is a totally different method than those of Groups II and V.
The products of Groups III and IV are each unrelated to any of the methods of Groups II and V because neither of said products are made or used by said methods.
The methods of Groups II and V are patentably distinct because each method has different steps and different end points.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention from Groups I-V to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
This application contains claims 1, 28, 30, 46 and 75 directed to the following patentably distinct species of separate structure:
1) an RNA polymerase variant with a substitution at E42,
2) an RNA polymerase variant with a substitution at S43,
3) an RNA polymerase variant with a substitution at Y44,
4) an RNA polymerase variant with a substitution at E45,
5) an RNA polymerase variant with a substitution at M46,
6) an RNA polymerase variant with a substitution at G47,
7) an RNA polymerase variant with a substitution at R257, and
8) an RNA polymerase variant with a substitution at A258.
Etc. 
For purposes of brevity all species embraced in Group I invention are not spelled out.
 When electing Group I, applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 28, 30, 46 and 75 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. Heather J. DiPietrantonio on 2/9/21 a provisional election was made without traverse to prosecute the invention of Group II, claims 33-42.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 28, 30, 43-47, 49, 75 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
 					DETAILED ACTION
Claims 33-42 (drawn to Group II only) are under examination on merits.
Claims 1, 28, 30, 43-47, 37, 49, 75 are withdrawn as drawn to non-elected invention.
Claims 2-27, 29, 31-32, 48, 50-74, and 76-77 are canceled.
Claim Objections
Claims 33-42 are objected to because of the following informalities:  said claims depend from non-elected subject matter. Applicant is required to write at least base claim 33 in independent form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 33 (and its dependent claims 35-42) and claim 34 are directed to a method of use of genus of RNA polymerase variants, wherein said genus is inadequately described in the specification.
 	The court of Appeals for the Federal Circuit has recently held that such a general definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a 
 	All the specification discloses is only a single species of the claimed genus (namely variants of enterobacteria phage T7 RNA polymerase set forth as SEQ ID NO:1 from enterobacteria phage T7), which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus.  
Therefore, one skilled in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
 	Claims 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 40-41, the phrase “full-length RNA transcript” lacks antecedent basis as claim 33 does not mention any full length transcripts.
 	Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 35, it is unclear how properties of RNA transcript relate to the method of claim 33, which only requires to contact a DNA template with the variant RNA polymerase of claim 1.
 	Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 37, the phrase “the RNA transcripts “ lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “Huang” (J. Virol. 86(24), 13839-13840) in view of current enzyme (RNA polymerase) assay techniques. Huang teaches a DNA-directed RNA polymerase from Stenotrophomonas phage IM15, which has 91.6% identity to SEQ ID NO:1 of this invention (see attached sequence alignment with SEQ ID NO:1 of this invention) wherein said sequence shows a mutation at position S43, making it inherently being capable of undergoing a conformational change to helix structure, when transitioning from an initiation complex to an elongation complex. Said reference does not explicitly disclose contacting said polymerase with a DNA template under conditions which result into RNA transcript production.
Before, the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the polymerase of Huang and contact it with a template DNA according to current RNA polymerase assay techniques, in order to produce an RNA transcript. One of ordinary skill in the art is motivated in contacting said polymerase with a DNA template to produce an RNA transcript according to current 
Finally one of ordinary skill in the art has a reasonable expectation of success in assaying the polymerase of Huang according to current enzyme assay techniques because such enzyme (DNA-directed RNA polymerase) assay techniques were fully established in the prior art before the effective filing of this application.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656